722 S.E.2d 787 (2012)
STATE
v.
Milton E. LANCASTER.
No. 161P07-3.
Supreme Court of North Carolina.
March 8, 2012.
Milton E. Lancaster, Newport, for Lancaster, Milton E.
Joan M. Cunningham, Assistant Attorney General, for State of NC.
Scott Thomas, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 8th of February 2012 by Defendant for Petition for Discretionary Review:
"Motion Denied by order of the Court in conference, this the 8th of March 2012."